Case: 19-40153      Document: 00515281448         Page: 1    Date Filed: 01/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40153                         January 22, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WAYNE ALAN WATSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-50-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Wayne Alan Watson appeals his convictions after a jury trial of armed
bank robbery.      He argues that the district court erred in denying him a
continuance so he could retain expert witnesses to review cell phone and
computer data he received from the Government during discovery. He also




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40153    Document: 00515281448     Page: 2   Date Filed: 01/22/2020


                                No. 19-40153

argues that the denial of a continuance was an abuse of discretion because
substitute counsel did not have adequate time to prepare a defense.
      We review the district court’s denial of a continuance for an abuse of
discretion. United States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009).
“[T]he movant must show that the denial resulted in specific and compelling
or serious prejudice.” United States v. Barnett, 197 F.3d 138, 144 (5th Cir.
1999) (internal quotation marks omitted). We will uphold the district court’s
decision, even if it was harsh, if it was not arbitrary or unreasonable.
Stalnaker, 571 F.3d at 439.
      Watson’s assertion of prejudice is unsupported and speculative. He does
not explain how the denial of a continuance prejudiced him or affected his
counsel’s performance at trial.     Thus, he has not alleged, much less
demonstrated, that he suffered “specific and compelling or serious prejudice.”
Barnett, 197 F.3d at 144 (internal quotation marks and citation omitted); see
Stalnaker, 571 F.3d at 439.    Accordingly, the district court’s judgment is
AFFIRMED. Watson’s motion to relieve counsel, appoint substitute counsel,
and restart the briefing schedule is DENIED as untimely. See United States
v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998).




                                      2